Judgment insofar as appealed from modified on the law and facts by striking therefrom the award of $25,000 money damages and as modified, affirmed, with costs to the respondent. Certain findings of fact and conclusions of law disapproved and reversed and new findings made. Memorandum: We find no evidence in the record to support the award of money damages. All coneur. (Appeal from part of a judgment for plaintiff in an action for fraud and misrepresentation and breach of contract.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [See post, p. 1075.]